Citation Nr: 0511136	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of carpal tunnel syndrome of the left wrist. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran had active service from October 1997 to October 
2001. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) Regional 
(RO) Office in Portland, Oregon.  The veteran expressed 
disagreement with the initial rating assigned for carpal 
tunnel syndrome in the left wrist by the November 2001 rating 
decision; accordingly, the principles enumerated in Fenderson 
v. West, 12 Vet. App. 119 (1999) with respect to "staged 
ratings" are for application with respect to this claim.  
The Board remanded the case for additional development in 
February 2004, and the development requested therein has been 
accomplished. 


FINDINGS OF FACT

1.  The veteran is right-handed. 

2.  No more than mild disability due to incomplete paralysis 
associated with carpal tunnel syndrome of the left wrist is 
demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of carpal tunnel syndrome of the left wrist are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.124a, Diagnostic Code (DC) 8515 (2004).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2004 letter, the RO advised the veteran of the 
substance of the VCAA and its effect on his claim.  In 
addition, the veteran was advised, by virtue of a detailed 
March 2003 statement of the case (SOC) and December 2004 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the March 2003 
SOC and December 2004 SSOC issued by the RO clarified what 
evidence would be required to establish entitlement to an 
increased rating for carpal tunnel syndrome of the left 
wrist.  Further, the claims file reflects that the December 
2004 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Factual Background

The veteran underwent treatment for left carpal tunnel 
syndrome, to include a left carpal tunnel release, during 
service.  After service, the veteran was afforded a VA 
examination in July 2001, and the veteran at that time 
described pain in this left wrist with lifting and repetitive 
use three to four times per week of "5 to 6"on a scale of 
pain from 1 to 10.  He said he suffers from numbness one to 
two times per month.  Treatment was said to include Motrin, 
and he said the symptoms last three to four days.  The 
reports from this examination indicated the veteran is right-
handed.  The examination of the left wrist showed a normal 
range of motion.  There was pain with radial deviation and 
extension, and tenderness to palpation of the posterior 
wrist.  The Phalen's and Tinel's signs were positive.  

Based upon the evidence summarized above, the November 2001 
rating decision granted the veteran service connection for 
residuals of carpal tunnel syndrome of the left wrist.  A 10 
percent rating was assigned under DC 8515.  

Thereafter, the veteran was afforded another VA examination 
in August 2002.  He stated that the carpal tunnel release had 
eliminated most of the pain, but he described occasional 
(once a week or so for the previous month) numbness in his 
index finger and thumb, with episodes of his hand "locking 
up" on him.  He said that, when the left hand locks up, he 
cannot do "anything" with that hand.  Upon clinical 
evaluation, there was no swelling, discoloration, deformity, 
or discoloration noted.  Sensation was intact at the median 
and ulnar nerve distributions, and strength was 5/5 for the 
wrist flexion and extension grip indices.  The first 
interosseous nerve was intact, and the Phalen's and Tinel's 
signs were negative.  

In his assessment following the examination, the physician 
noted that the veteran was one year status post carpal tunnel 
release, and two years status post external fixation for 
multiple fractures.  X-rays were interpreted as showing 
acceptable anatomical alignment, with some bone chips 
throughout the carpus.  The examiner stated these findings 
could account for the complaints of aching and soreness in 
the wrist, but that it would not account for the described 
locking.  The physician further noted that an electromyogram 
should be performed, to rule out carpal tunnel syndrome, and 
that, if the electromyogram showed carpal tunnel syndrome, it 
was possible that this condition would result in the loss of 
an additional 30 percent of range of wrist motion.  The 
results from that recommended electrodiagnostic testing, 
obtained post-remand as requested by the Board, revealed no 
evidence of left carpal tunnel syndrome. 


III.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Mild impairment due to incomplete paralysis of the median 
nerve (minor) warrants a 10 percent disability rating.  A 20 
percent rating for incomplete paralysis involving the (minor) 
median nerve requires a moderate level of impairment. 
38 C.F.R. § 4.124a, DC 8515.  

Applying the above criteria to the facts of this case, 
"moderate" disability due to carpal tunnel syndrome would 
have to be demonstrated in order to warrant a rating in 
excess of the currently assigned 10 percent disability 
rating.  Given the fact that the August 2002 
electrodiagnostic testing showed no evidence of carpal tunnel 
syndrome; the most recent VA examination showed normal 
strength and sensation in the left wrist; and the July 2001 
VA examination showed a normal range of motion, the Board 
finds that "moderate" disability due to carpal tunnel 
syndrome is simply not shown. 

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
10 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The rationale set 
forth above, in determining that an increased rating is not 
warranted based upon the medical evidence of record 
throughout the pendency of the claim and the appeal, is the 
same as used to determine that higher "staged" ratings are 
not warranted for an earlier time.  Thus, a rating in excess 
of 10 percent is not warranted for any portion of the time 
period in question.

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that, when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this regard, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected carpal tunnel syndrome of the left wrist is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 
The Board recognizes that the veteran asserts a much more 
debilitating condition due to his carpal tunnel syndrome of 
the left wrist than was demonstrated by the evidence cited 
above.  We fully respect the veteran's sincere assertions in 
this case, but must point out that, as a layman, he is not 
deemed competent to offer evidence as to diagnosis, medical 
etiology, or degree of disability.  The Board finds the 
probative weight of his positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Francisco 
v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the probative 
weight of the negative evidence exceeds that of the positive, 
the claim must be denied.  Gilbert, supra.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of carpal tunnel syndrome of the left wrist is 
denied. 




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


